

Exhibit 10.1




























THE MAJESTIC STAR CASINO, LLC


DEFERRED COMPENSATION PLAN











Effective June 1, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

   
Page
           
ARTICLE I— PURPOSE AND EFFECTIVE DATE
1 
           
ARTICLE II—DEFINITIONS
1 
             
2.1
Account
1     
2.2
Administrative Committee
1     
2.3
Beneficiary
1     
2.4
Board
1     
2.5
Bonus
2     
2.6
Change in Control
2     
2.7
Code
2     
2.8
Company
2     
2.9
Compensation
2     
2.10
Deferral Commitment
2     
2.11
Deferral Period
3     
2.12
Determination Date
3     
2.13
Director Fees
3     
2.14
Disability
3     
2.15
Earnings Index
3     
2.16
Elective Deferred Compensation
3     
2.17
Employer
3     
2.18
Participant
4     
2.19
Participation Agreement
4     
2.20
Plan
4     
2.21
Rate of Return
4     
2.22
Salary
4     
2.23
Separation from Service
4     
2.24
Unforeseeable Emergency
4             
ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS
5 
             
3.1
Eligibility and Participation
5     
3.2
Form of Deferral
5     
3.3
Limitations on Deferral Commitments
5     
3.4
Commitment Limited by Separation from Service
6     
3.5
Modification of Deferral Commitment
6     
3.6
Change in Employment Status
6   


 

(i)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 

   
Page
           
ARTICLE IV—DEFERRED COMPENSATION ACCOUNTS
6 
             
4.1
Accounts
6 
   
4.2
Elective Deferred Compensation
6 
   
4.3
Matching Contribution
6 
   
4.4
Employer Discretionary Contribution
6 
   
4.5
Allocation of Elective Deferred Compensation
7 
   
4.6
Determination of Accounts
7 
   
4.7
Vesting of Accounts
7 
   
4.8
Statement of Accounts
8 
             
ARTICLE V—PLAN BENEFITS
8 
       
 
   
5.1
Distributions Prior to Separation from Service
8 
   
5.2
Distributions Following Separation of Service
8 
   
5.3
Distribution Upon Change in Control
9 
   
5.4
Deferred Payment of Benefit
9 
   
5.5
Withholding for Taxes
9 
   
5.6
Valuation and Settlement
9 
   
5.7
Payment to Guardian
9 
             
ARTICLE VI—BENEFICIARY DESIGNATION
10 
             
6.1
Beneficiary Designation
10 
   
6.2
Changing Beneficiary
10 
   
6.3
No Beneficiary Designation
10 
   
6.4
Effect of Payment
10 
             
ARTICLE VII—ADMINISTRATION
10 
             
7.1
Committee; Duties
10 
   
7.2
Agents
11 
   
7.3
Binding Effect of Decisions
11 
   
7.4
Indemnity of Committee
11 
             
ARTICLE VIII—CLAIMS PROCEDURE
11 
       
 
   
8.1
Claim
11 
   
8.2
Denial of Claim
11 
   
8.3
Review of Claim
11 
   
8.4
Final Decision
12 
 


 


 

(ii)

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 



   
Page
           
ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN
12 
             
9.1
Amendment
12 
   
9.2
Employer’s Right to Terminate
13 
             
ARTICLE X—MISCELLANEOUS
14 
             
10.1
Unfunded Plan
14     
10.2
Unsecured General Creditor
14     
10.3
Trust Fund
14     
10.4
Nonassignability
15     
10.5
Not a Contract of Employment
15     
10.6
Protective Provisions
15     
10.7
Governing Law
15     
10.8
Validity
15     
10.9
Notice
15     
10.10
Successors
16   


 
 

(iii)

--------------------------------------------------------------------------------

 


THE MAJESTIC STAR CASINO, LLC


DEFERRED COMPENSATION PLAN






ARTICLE I—PURPOSE AND EFFECTIVE DATE


The purpose of this Deferred Compensation Plan is to provide current tax
planning opportunities as well as supplemental funds upon the retirement or
death of certain employees and Board members of Employer. It is intended that
the Plan will aid in attracting and retaining employees of exceptional ability
by providing them with these benefits. It is the intention of The Majestic Star
Casino, LLC and it is the understanding of those employees covered under the
Plan, that the Plan constitutes a nonqualified deferred compensation plan for a
select group of The Majestic Star Casino, LLC employees, and as such, it is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). It is also the understanding
of employees covered under the Plan that the Plan is subject to the requirements
of Section 409A of the Code, and that it will be administered in accordance with
the requirements of Section 409A. The Plan shall be effective as of June 1,
2007.




ARTICLE II—DEFINITIONS


For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1     Account


“Account” means the device used by Employer to measure and determine the amounts
to be paid to a Participant under the Plan. Separate subaccounts may be
maintained to properly reflect the Participant’s balance and earnings thereon. A
Participant’s Account shall not constitute or be treated as a trust fund of any
kind.


2.2     Administrative Committee


“Administrative Committee” means the committee appointed to administer the Plan
pursuant to Article VII.


2.3     Beneficiary


“Beneficiary” means the person, persons or entity entitled under Article VI to
receive any Plan benefits payable after a Participant’s death.


2.4       Board


“Board” means the Board of Directors of the Company.



 

PAGE 1 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



2.5     Bonus


“Bonus” means any incentive compensation that is payable to a Participant in
addition to the Participant’s Salary.
 
2.6     Change in Control


“Change in Control” means:


(a) A sale, exchange or transfer of more than fifty percent (50%) of the total
gross fair market value of the assets of the Company on a consolidated basis or
more than fifty percent (50%) of the total fair market value or total voting
power of its stock;


(b) A merger or consolidation of the Company (excluding merger or consolidation
where the voting securities of the Company prior to the merger or consolidation
continue to represent fifty percent (50%) or more of the combined voting power
of the surviving entity after the merger or consolidation);


(c) Any reorganization, reverse stock split or recapitalization that would
result in a Change in Control as defined in paragraphs (a) or (b); or


(d) Any transactions or series of related transactions having the same effect as
a Change in Control as defined in paragraphs (a) or (b).


This definition of Change in Control is intended to comply, and be interpreted
in accordance, with the definition of Change in Control under Code Section 409A
and any and all regulations promulgated thereunder.


2.7     Code


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with all regulations promulgated thereunder. Reference to a
section of the Code shall include such section and any comparable section or
sections of any future legislation that amends, supplements, or supersedes such
section.


2.8     Company


“Company” means The Majestic Star Casino, LLC, a corporation, or any successor
to the business thereof.


2.9     Compensation


“Compensation” means the Salary, Bonus or Director Fee the Participant earns for
services rendered to the Company.


2.10     Deferral Commitment


“Deferral Commitment” means an election to defer Compensation made by a
Participant pursuant to Article III and for which a separate Participation
Agreement has been submitted by the Participant to the Administrative Committee.

 

PAGE 2 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



2.11     Deferral Period


“Deferral Period” means a calendar year.


2.12     Determination Date


“Determination Date” means the last day of each calendar month.


2.13     Director Fees


“Director Fees” means all Board and committee meeting fees payable to a
Participant (before reduction for amounts deferred under the Plan). Director
Fees do not include expenses, reimbursements, or any form of noncash
compensation or benefits.


2.14     Disability


“Disability” means a physical or mental condition in which the Participant:


(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or


(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer, or


(c) is determined to be totally disabled by the Social Security Administration
or the Railroad Retirement Board.


The Administrative Committee’s decision as to Disability will be based upon
medical reports and/or other evidence satisfactory to the Administrative
Committee.


2.15     Earnings Index


“Earnings Index” means a portfolio or fund selected by the Administrative
Committee from time to time to be used as an index in calculating Rate of
Return.


2.16     Elective Deferred Compensation


“Elective Deferred Compensation” means the amount of Compensation that a
Participant elects to defer pursuant to a Deferral Commitment.


2.17     Employer


“Employer” means the Company or any successor to the business thereof, and any
affiliated or subsidiary corporations designated by the Administrative
Committee.


 

 

PAGE 3 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



2.18     Participant
 
   “Participant” means any eligible individual who has elected to defer
Compensation under this Plan.


2.19     Participation Agreement


“Participation Agreement” means the agreement submitted by a Participant to the
Administrative Committee prior to the beginning of the Deferral Period, with
respect to a Deferral Commitment made for such Deferral Period. Such form may be
electronic via the online enrollment system.


2.20     Plan


“Plan” means The Majestic Star Casino, LLC Deferred Compensation Plan, as
amended from time to time.


2.21     Rate of Return


“Rate of Return” means the rate used to determine the amount credited monthly to
a Participant’s Account under Article IV. Such rate shall be determined by the
Administrative Committee based upon the net performance of the Earnings Indices
selected by the Participant.


2.22     Salary


“Salary” means the Employee’s base salary for the Plan Year. Salary excludes any
other form of compensation such as restricted stock, proceeds from stock options
or stock appreciation rights, severance payments, moving expenses, car or other
special allowance, or any other amounts included in an Eligible Employee’s
taxable income that is not compensation for services. Deferral elections shall
be computed before taking into account any reduction in taxable income by Salary
reduction under Code Sections 125 or 401(k), or under this Plan.


2.23     Separation from Service


“Separation from Service” means termination of employment or service on the
Board with The Majestic Star Casino, LLC as defined by the Treasury pursuant to
Code 409A.


2.24     Unforeseeable Emergency


“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Section 152(a) of the Internal Revenue Code) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant as determined by the committee in
accordance with Section 409A(a)(2)(B)(ii)(I) of the code and the Treasury
Regulation or other guidance thereunder.



 

PAGE 4 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS


3.1     Eligibility and Participation


(a) Eligibility. Eligibility to participate in the Plan is limited to Board
members and executives who are Directors and above, or as selected by the
Administrative Committee.


(b) Participation. Eligible employees and Board members may elect to participate
in the Plan with respect to any Deferral Period by submitting a Participation
Agreement to the Administrative Committee by December 31 of the calendar year
immediately preceding the Deferral Period. Bonus deferral elections must be made
at least six (6) months before the end of the bonus earning period.


(c) Part-Year Participation. When an employee first becomes eligible to defer
Compensation during a Deferral Period, a Participation Agreement must be
submitted to the Administrative Committee no later than thirty (30) days
following notification to the employee of eligibility to defer, and such
Participation Agreement shall be effective only with regard to Compensation
earned or payable following the submission of the Participation Agreement to the
Administrative Committee.


3.2     Form of Deferral


A Participant may elect Deferral Commitments in the Participation Agreement as
follows:


(a) Salary Deferral Commitment. A Salary Deferral Commitment shall be related to
the Salary payable by Employer to a Participant during the Deferral Period. The
amount to be deferred shall be stated as a flat percentage.


(b) Bonus Deferral Commitment. A Bonus Deferral Commitment shall be related to
any Bonus payable to the Participant during the Deferral Period. The amount to
be deferred shall be stated as a flat percentage.


(c) Director Fees Deferral Commitment. A Director Fees Commitment shall relate
to the Director Fees payable by the Company to a Participant during the Deferral
Period. The amount to be deferred shall be stated as a flat percentage.
 
3.3     Limitations on Deferral Commitments


The following limitations shall apply to Deferral Commitments:


(a) Minimum. The minimum deferral amount shall be two thousand four hundred
dollars ($2,400) per year.


(b) Maximum. The maximum deferral amount shall be ninety percent (90%) of Salary
and one hundred percent (100%) of Bonus or Director Fees.


(c) Changes in Minimum or Maximum. The Administrative Committee may change the
minimum or maximum deferral amounts from time to time by giving written notice
to all Participants. No such change may affect a Deferral Commitment made prior
to the Administrative Committee’s action.

 

PAGE 5 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



3.4     Commitment Limited by Separation from Service


If a Participant separates from service with the Employer prior to the end of
the Deferral Period, the Deferral Period and the Deferral Commitment shall end
at the date of termination.


3.5     Modification of Deferral Commitment


A Deferral Commitment shall be irrevocable with respect to any Deferral Period
except that the Committee may permit a Participant to reduce the amount to be
deferred, or waive the remainder of the Deferral Commitment upon a finding that
the Participant has suffered a severe unforeseeable financial hardship as
determined under Section 5.1b, subject to the requirements of Code Section 409A
and regulations issued thereunder.


3.6     Change in Employment Status


If the Board determines that a Participant’s employment performance is no longer
at a level that deserves reward through participation in this Plan, but does not
terminate the Participant’s employment, no Deferral Commitments may be made by
such Participant after the end of the Deferral Period within which such Board
decision is reached.




ARTICLE IV—DEFERRED COMPENSATION ACCOUNTS


4.1     Accounts


For record keeping purposes only, an Account shall be maintained for each
Participant. Separate subaccounts shall be maintained to the extent necessary to
properly reflect the Participant’s election of Earnings Indices, distributing
format and total vested or nonvested Account balances. The Account shall be a
bookkeeping device utilized for the sole purpose of determining the benefits
payable under the Plan and shall not constitute a separate fund of assets.


4.2     Elective Deferred Compensation


A Participant’s Elective Deferred Compensation shall be credited to the
Participant’s Account at the same time the corresponding nondeferred portion of
the Compensation becomes or would have become payable. Any withholding of taxes
or other amounts with respect to deferred Compensation which is required by
state, federal or local law shall be withheld from the Participant’s nondeferred
Compensation to the maximum extent possible with any excess reducing the amount
to be credited to the Participant’s Account.


4.3     Matching Contribution


The Employer shall credit a matching contribution to the Participant’s Account
equal to any matching contribution which would have been credited to the
Participant’s 401(k) Savings Plan but for the Participant’s participation in
this Plan.


4.4     Employer Discretionary Contribution
 
           Employer may make Discretionary Contributions to Participants’
Accounts. Discretionary Contributions shall be credited at such times and in
such amounts as the Board in its sole discretion shall determine. The amount of
the Discretionary Contributions shall be evidenced in a special Participation
Agreement approved by the Board.

 

PAGE 6 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



 


4.5     Allocation of Elective Deferred Compensation


(a) At the time a Participant completes a Deferral Commitment for a Deferral
Period, the Participant shall also select the Investment Index or Indices in
which the Participant wishes to have the deferrals deemed invested. The
Participant may select any combination of Investment Indices as long as at least
one percent (1%), in whole percentages, is credited to each of the Investment
Indices selected.


(b) A Participant may change the amounts allocated to the Investment Indices on
the first day of each month, provided that the Participant submitted notice of
the change before the first day of the month. The change may apply to
prospective deferrals only or may include current account balances.


(c) Changes in Notice and Frequency. The Administrative Committee may change the
notice requirement and frequency by which Participants can reallocate their
accounts from time to time by giving written notice to all Participants.


4.6     Determination of Accounts


Each Participant’s Account as of each Determination Date shall consist of the
balance of the Participant’s Account as of the immediately preceding
Determination Date, plus the Participant’s Elective Deferred Compensation
credited during the period, plus earnings, minus the amount of any distributions
or forfeitures made since the immediately preceding Determination Date.


4.7     Vesting of Accounts


Each Participant shall be one hundred percent (100%) vested at all times in the
Participant’s Elective Deferred Compensation and any earnings thereon. Any
matching or makeup contributions under Section 4.3 shall vest pursuant to the
following vesting schedule:



 
1
 
Completed Years of Service
 

--------------------------------------------------------------------------------

 
2
 
Percentage Vested
 

--------------------------------------------------------------------------------

   
Less than 1
 
     0%
 
 
1 but less than 2
 
10
 
 
2 but less than 3
 
25
 
 
3 but less than 4
 
45
 
 
4 but less than 5
 
75
 
 
5 or more
 
100
 
 



Employer Discretionary Contributions and interest thereon shall vest as set
forth in the special Participation Agreement. Upon a Change in Control or death,
prior to a Separation of Service, all balances shall be 100% vested.

 

PAGE 7 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



4.8     Statement of Accounts


The Administrative Committee shall give to each Participant a statement setting
forth the balances in the Participant’s Account on a quarterly basis and at such
other times as may be determined by the Administrative Committee.




ARTICLE V—PLAN BENEFITS


5.1     Distributions Prior to Separation from Service


A Participant’s Account may be distributed to the Participant prior to
termination of employment as follows:


(a) Scheduled Early Withdrawals. A Participant may elect in a Participation
Agreement to withdraw all or any portion of the amount deferred (and earnings
thereon) pursuant to that Participation Agreement in two (2) to five (5) annual
installments or a single lump sum commencing the first January 1 and on each
subsequent January 1 following the date specified in the election. Such date
shall not be sooner than two (2) years after the date the Deferral Period
commences.


(b) Hardship Withdrawals. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Administrative Committee may, in its sole
discretion, make distributions from the Participant’s Account. The amount of
such a withdrawal shall be limited to the amount the Administrative Committee
determines to be reasonably necessary to meet the Participant’s needs resulting
from the Unforeseeable Emergency. Any hardship withdrawal distribution shall be
payable in a single lump sum within thirty (30) days after the Administrative
Committee approves such payment.


5.2     Distributions Following Separation of Service


(a) Termination or Disability


(i) Benefit Amount. If a Participant Separates from Service with Employer due to
termination or Disability, Employer shall pay to the Participant a benefit equal
to the balance in the Participant’s Account.


(ii) Form of Benefit. Subject to Section 5.2(a)(iii), benefits under this
Section 5.2(a) shall be paid in the form selected by the Participant in the
Participation Agreement. Optional forms of payment include a lump-sum payment or
annual installments of the Account over a period of up to five (5) years. The
initial payment shall be within sixty (60) days of termination, or January 1
following Separation from Service if so elected, and all subsequent payments, if
any, shall be in January. As of each January 1, the amount to be distributed in
installment payments for that year shall be determined by dividing the
Participant’s Account balance as of the preceding December 31 by the remainder
of the installment periods.


(iii) Small Accounts. Notwithstanding Section 5.2(a)(ii), if a Participant’s
Account aggregated with all other deferrals of compensation treated as deferred
under a single nonqualified deferred compensation plan under Treasury Reg.
§1.409A-1(c)(2) is less than the applicable dollar amount under Code Section
402(g)(1)(B), as it may be adjusted or amended from time to time, on the
separation date, the Administrative Committee shall pay the benefit under
Section 5.2(a) in a lump sum.

 

PAGE 8 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------





(b) Death Benefit


(i) Preretirement. If a Participant terminates employment with Employer due to
death, Employer shall pay to the Participant’s Beneficiary a lump-sum benefit
equal to the vested balance in the Participant’s Account.


(ii) Postretirement. If a Participant dies following the Participant’s
Retirement, Employer shall continue to pay any remaining benefit payments to the
Participant’s Beneficiary in the form previously elected by the Participant for
Retirement benefits.


5.3     Distribution Upon Change in Control


Notwithstanding any other section of this Plan, if there is a Change in Control,
all balances of the Plan shall be paid out in a lump sum within thirty (30) days
of the Change in Control.


5.4     Deferred Payment of Benefit


If part of a Participant’s compensation is not deductible under IRC Section
162(m), then The Majestic Star Casino, LLC may require the Participant to defer
payment of benefits under this Article to avoid the limitation set forth in
Section 162(m). Any deferred benefits under this Section shall be distributed to
the Participant in the first calendar year such amounts would not exceed the
limitation as set out in IRC Section 162(m).


5.5     Withholding for Taxes


To the extent required by the law in effect at the time payments are made,
Employer shall withhold from payments made hereunder any taxes required to be
withheld by the federal or any state or local government, including any amounts
which the Employer determines are reasonably necessary to pay any
generation-skipping transfer tax which is or may become due. A beneficiary,
however, may elect not to have withholding of federal income tax pursuant to
Section 3405 of the Internal Revenue Code, or any successor provision thereto.


5.6     Valuation and Settlement


The amount of a lump-sum payment and the initial installment payment shall be
based on the value of the Participant’s Account on the Determination Date
immediately preceding the lump-sum payment or commencement of installment
payments.


5.7     Payment to Guardian


The Administrative Committee may direct payment to the duly appointed guardian,
conservator, or other similar legal representative of a Participant or
Beneficiary to whom payment is due. In the absence of such a legal
representative, the Administrative Committee may, in it sole and absolute
discretion, make payment to a person having the care and custody of a minor,
incompetent or person incapable of handling the disposition of property upon
proof satisfactory to the Administrative Committee of incompetency, minority, or
incapacity. Such distribution shall completely discharge the Administrative
Committee from all liability with respect to such benefit.

 

PAGE 9 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------







ARTICLE VI—BENEFICIARY DESIGNATION


6.1     Beneficiary Designation


Each Participant shall have the right, at any time, to designate a Beneficiary
(both primary as well as contingent) to whom benefits under this Plan shall be
paid if a Participant dies prior to complete distribution to the Participant of
the benefits due under the Plan. Each Beneficiary designation shall be in a
written form prescribed by the Administrative Committee, and will be effective
only when filed with the Administrative Committee during the Participant’s
lifetime.


6.2     Changing Beneficiary


Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Administrative Committee. The filing of a new Beneficiary
designation shall cancel all Beneficiary designations previously filed. If a
Participant’s Compensation is community property, any Beneficiary Designation
shall be valid or effective only as permitted under applicable law.


6.3     No Beneficiary Designation


In the absence of an effective Beneficiary Designation, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the Participant’s designated Beneficiary shall be
deemed to be the Participant’s estate.


6.4     Effect of Payment


Payment to the Beneficiary shall completely discharge Employer’s obligations
under this Plan.




ARTICLE VII—ADMINISTRATION


7.1     Committee; Duties


The Plan shall be administered by an Administrative Committee consisting of
three (3) members as may be appointed from time to time by the Board. The
Administrative Committee shall have the authority to interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including determination of eligibility and
interpretations of the Plan, as may arise in such administration. A majority
vote of the Administrative Committee members in office at the time of the vote
shall control any decision. The required majority action may be taken either by
a vote at a meeting or without a meeting by a signed memorandum. Meetings may be
conducted by telephone conference call. The Administrative Committee may, by
majority action, delegate to one or more of its members the authority to execute
and deliver in the name of the Administrative Committee all communications and
documents which the Administrative Committee is required or authorized to
provide under this Plan. Any party shall accept and rely upon any document
executed in the name of the Administrative Committee. Members of the
Administrative Committee may be Participants under this Plan.

 

PAGE 10 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



7.2     Agents


The Administrative Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.


7.3     Binding Effect of Decisions


The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.


7.4     Indemnity of Committee


The Company shall indemnify and hold harmless the members of the Administrative
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to this Plan on account of such
person’s service on the Administrative Committee, except in the case of gross
negligence or willful misconduct.




ARTICLE VIII—CLAIMS PROCEDURE


8.1     Claim


Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Administrative Committee which shall respond in writing within
thirty (30) days.


8.2     Denial of Claim


If the claim or request is denied, the written notice of denial shall state:


(a) The reason for denial, with specific reference to the Plan provisions on
which the denial is based.


(b) A description of any additional material or information required and an
explanation of why it is necessary.


(c) An explanation of the Plan’s claim review procedure.


8.3     Review of Claim


(a) Any person whose claim or request is denied or who has not received a
response within thirty (30) days may request review by notice given in writing
to the Administrative Committee. The claim or request shall be reviewed by the
Administrative Committee who may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

 

PAGE 11- DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



(b) Such notice shall be made within the lesser of ninety (90) days of notice of
denial or one hundred twenty (120) days of the original written claim.


8.4     Final Decision


The decision on review shall normally be made within sixty (60) days. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days. The decision shall be in writing and shall state the reason and the
relevant plan provisions. All decisions on review shall be final and bind all
parties concerned.




ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN


9.1     Amendment


(a) The Company may amend the Plan at any time and from time to time by written
instrument. Except as provided in (b) below, the power to amend may be executed
only by the Board.


(b) The Administrative Committee may adopt any technical, clerical, conforming
or clarifying amendment or other change, provided:


(i) The Administrative Committee deems it necessary or advisable to:


(A) Correct any defect, supply any omission or reconcile any inconsistency in
order to carry out the intent and purposes of the Plan;


(B) Maintain the Plan’s status as a “top-hat” plan for purposes of ERISA; or


(C) Facilitate the administration of the Plan;


(ii) The amendment or change does not, without the consent of the Board,
materially increase the cost to the Employer of maintaining the Plan; and


(iii) Any amendment adopted by the Administrative Committee shall be in writing,
signed by a member of the Committee and promptly reported to the Board.


(c) To the extent permitted under subsection (e) below, amendments may have an
immediate, prospective or retroactive effective date.


(d) Amendments do not require the consent of any Participant or Beneficiary.


(e) Amendments are subject to the following limitations:


(i) Preservation of Account Balance. No amendment shall reduce the amount
credited or to be credited to any Account as of the date notice of the amendment
is given to Participants.

 

PAGE 12 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



(ii) Changes in Earnings Rate. If the Plan is amended so that the Earnings Index
is not used to calculate the Rate of Return, the rate of earnings to be credited
to the Participant’s Account shall not be less than the monthly equivalent of
the average nominal annual yield on three (3) month Treasury bills for the
applicable period.


9.2     Employer’s Right to Terminate


The Board may at any time partially or completely terminate the Plan if, in its
judgment, the tax, accounting or other effects of the continuance of the Plan,
or potential payments thereunder would not be in the best interests of Employer.
To the extent such termination would provide for an acceleration of the time and
form of a payment of benefits under the Plan, such termination and acceleration
must be made in accordance with one of the following provisions:


(a) The termination of the Plan is made within twelve (12) months of a corporate
dissolution taxed under Code section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts deferred under the
Plan are included in the participants’ gross incomes no later than the latest of
the following years.


(i)  The calendar year in which the Plan termination occurs.


(ii) The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.


(iii) The first calendar year in which the payment is administratively
practicable.


(b) The termination of the Plan is pursuant to irrevocable action taken within
the thirty (30) days preceding or the twelve (12) months following a Change in
Control (as defined in Section 2.6). This provision will only apply to a payment
under the Plan if all other agreements, methods, programs, and other
arrangements sponsored by the service recipient immediately after the Change in
Control with which deferrals of compensation under this Plan are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the Change in Control, so that under the terms of the
termination and liquidation all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within twelve (12) months of the date the
Company irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements. For purposes of this
provision, where the Change in Control results from an asset purchase
transaction, the applicable service recipient with the discretion to liquidate
and terminate the agreements, methods, programs, and other arrangements is the
service recipient that is primarily liable immediately after the transaction for
the payment of the deferred compensation.


(c) The termination and liquidation of the Plan, provided that:


(i) The termination and liquidation does not occur proximate to a downturn in
the financial health of the Company;


(ii) The Company terminates and liquidates all agreements, methods, programs,
and other arrangements sponsored by the Company that would be aggregated with
the Plan under Treasury Reg. §1.409A-1(c) if the same Participant had deferrals
of compensation under all of the agreements, methods, programs, and other
arrangements that are terminated and liquidated;

 

PAGE 13 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------





(iii) No payments in liquidation of the Plan are made within twelve (12) months
of the date the Company takes all necessary action to irrevocably terminate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate the Plan had not occurred;


(iv) All payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate the Plan; and


(v) The Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under §1.409A-1(c) if the same employee
participated in both plans, at any time within three (3) years following the
date the Company takes all necessary action to irrevocably terminate the Plan.


(d) Such other events and conditions as the Commissioner of the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.




ARTICLE X—MISCELLANEOUS


10.1     Unfunded Plan


This plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.


10.2     Unsecured General Creditor


Participants and Beneficiaries shall be unsecured general creditors, with no
secured or preferential right to any assets of Employer or any other party for
payment of benefits under this Plan. Any life insurance policies, annuity
contracts or other property purchased by Employer in connection with this Plan
shall remain its general, unpledged and unrestricted assets. Employer’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.


10.3     Trust Fund


At its discretion, the Employer may establish one (1) or more trusts, with such
trustees as the Employer may approve, for the purpose of providing for the
payment of benefits owed under the Plan. Although such a trust shall be
irrevocable, its assets shall be held for payment of all the Company’s general
creditors in the event of insolvency or bankruptcy. To the extent any benefits
provided under the Plan are paid from any such trust, Employer shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of Employer.


 

 

PAGE 14 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



10.4     Nonassignability
 
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.


10.5     Not a Contract of Employment


This Plan shall not constitute a contract of employment between Employer and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Employer or to interfere with the right of Employer
to discipline or discharge a Participant at any time.


10.6     Protective Provisions


A Participant will cooperate with Employer by furnishing any and all information
requested by Employer in order to facilitate the payment of benefits hereunder,
and by taking such physical examinations as Employer may deem necessary and
taking such other action as may be requested by Employer.


10.7     Governing Law


The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Indiana, except as preempted by federal law.


10.8     Validity


In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.


10.9     Notice


Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered or certified mail. Such notice
shall be deemed as given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Administrative Committee shall be directed
to the Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Employer’s records.



 

PAGE 15 - DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



10.10     Successors


The provisions of this Plan shall bind and inure to the benefit of Employer and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business
entity.



 
THE MAJESTIC STAR CASINO, LLC
       
By:
  /s/ Kirk Saylor  
Its Executive Vice President and Chief Operating Officer
   
Dated:
 May 23, 2007


 
 
 
 
 
PAGE 16 - DEFERRED COMPENSATION PLAN 

--------------------------------------------------------------------------------

 
 